Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to application number 17/347,450 WATER SPRAYING DEVICE, EFFUSER DEVICE, EFFUSER MOUNTING BOX THEREOF, AND TOILET THEREOF, filed 06/14/2021. Claims 51-59 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/27/2022 is acknowledged.  Claims 60-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.
Claim Objections
Claims 51-59 are objected to because of the following informalities:  The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  For example, “is provided”, “is connected”, “is located”, “is coated”, “is configured”, “is at least partially maintained”, “is meshed”, “is formed”, “is mounted”, “is slidably”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG PUBS 2014/0143946 A1 to Zhang et al.  Zhang et al discloses a water spraying device (see figure below), comprising a housing 2 comprising a mechanism mounting cavity (see figure 3), an effuser mounting cavity (see figure 4-6) located at a front portion of the mechanism mounting cavity, and a water pipe (see para 0017, line 9) accommodating cavity located at an upper portion of the mechanism mounting cavity and communicated with the effuser mounting cavity (see figures 4-6,9); an effuser 6 comprising a nozzle 61 and slidably arranged in the effuser mounting cavity; a water supply hose at least partially accommodated in the water pipe accommodating cavity and configured to supply water and move in the water pipe accommodating cavity; a driving mechanism 3, comprising a motor, mounted in the mechanism mounting cavity; and a transmission mechanism 5, comprising gears 51, connecting the driving mechanism to the effuser.  Zhang et al discloses all of the limitations of the invention including a water inlet 81, but is silent as to the water hose wherein the effuser is provided with an effuser water inlet, and wherein the water supply hose is connected between the housing water inlet and the effuser water inlet.  Thus, having an inlet on an effuser where a water hose connects the housing inlet and effuser inlet is an inherent feature in order for the operation of flowing water from one component to another.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Zhang et al such that an inlet and hose transports flowing water.

    PNG
    media_image1.png
    549
    531
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 52-56, 58-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Conclusion
The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, Simon is directed to the state of the art as a teaching of a bidet personal cleaning system for a shower.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LORI L BAKER/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        

























Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email: HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can aid inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents


COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION 
Communications via Internet e-mail are at the discretion of the applicant.
Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
The following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file."
A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization:
"The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received."